DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-9 of US Application No. 16/681,077, filed on 11/12/2019, are currently pending and have been examined. 

Information Disclosure Statement
	The information Disclosure Statements filed on 11/12/2019 and 05/22/2020 have been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: communication unit in claims 1, 5, and 9.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The structure may be found in ¶ [0055] of the instant application, i.e., The communication interface 31 is an example of the communication unit, and includes an interface circuit for connecting the server 3 to the communication network 4, the monitoring terminal 35, and the instruction terminal 36, respectively.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The term "highest" in claims 1, 8, and 9 and “higher” in claim 3 are relative terms which renders the claim indefinite.  The terms "highest" and “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this action, the terms “highest” and “higher” will be interpreted to mean any value different than the comparison value. Appropriate clarification is required. 

	Further, claims 1, 8, and 9 contain the term “instruction operator”. It is unclear from the disclosure if this term is referring to a human operator or a computer and/or AI implemented operator. For the purposes of this action, the term “instruction operator” will include either a human operator or a computer/AI implemented operator. Appropriate clarification is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
		Claim 1 is directed towards a vehicle control device. Claim 8 is directed towards a vehicle control method. Claim 9 is directed towards a vehicle control system.

Step 2A, Prong 1
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception. Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, independent claim 1 recites:

 “…determine a travel instruction for controlling traveling of each of the at least one first autonomous driving vehicle…”

“…set a priority representing a degree of priority…”

calculating…a roadway segment travel time for each roadway segment of the plurality of roadway segments;

Independent claims 8 and 9 recite substantially similar limitations.

 These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind. Therefore these limitations are abstract ideas and claims 1, 8, and 9 are directed to a judicial exception. 

Step 2A, Prong 2
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application:

the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;

the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;

the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;

the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and


the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Examples in which the judicial exception has not been integrated into a practical application include:

the additional element(s) merely recites the words ‘‘apply it' '  (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 

the additional element(s) adds insignificant extra-solution activity to the judicial exception; and

the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, claims 1, 8, and 9 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claims 1 and 9 recite “a processor” at a high level.  The specification identifies the processor generically as a general processor, i.e., the processor 34 is an example of a control unit, and includes one or more CPUs and peripheral circuits thereof. The processor 34 may further include other operation circuits, such as a logical operation unit and a numerical operation unit. Then, the processor 34 performs the vehicle control processing. – See specification at ¶ [0058].  The processor(s) is merely a computer used as a tool to perform the abstract idea. Additionally, claims 1 and 9 recite the additional element of a communication unit configured to transmit. The specification identifies the “communication unit” generically – See Specification at ¶ [0055]. Therefore, this limitation fails to integrate the abstract idea into a practical applications and does not amount to significantly more than the judicial exception. Claim 9 further recites a “vehicle control device configured to...”  However, this device appears to be a combination of the processor and communication unit described above. Therefore, these combinations of elements also merely describe a generic computer that is used as a tool to perform the abstract idea.  The processor and communication unit are presented at a high level of generality (i.e., as a general means of processing and transmitting data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Finally, claims 1, 8, and 9 recite an instruction operator and an instruction terminal. The Examiner is unclear, from the specification and claims, whether the instruction operator is a human operator or an AI or computer implemented operator. Further, the instruction terminal appears to be a generic computer and/or output device. Without specific detail regarding the instruction operator it appears as if the instruction operator is an abstract idea being performed on a computer. Therefore, these steps are not meaningful limitations on the judicial exception.  The processor and communication unit are recited so generically (no details whatsoever are provided other than that they are a processor and communication device) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Therefore, claims 1 and 11 do not recite additional elements that integrate the judicial exception into a practical application of that exception.

Step 2B
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.

In the instant application, claims 1, 8, and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 

	Claims 1, 8, and 9, all provide limitations that consist of receiving or transmitting data over a network. These limitations are not enough to amount to significantly more than the abstract idea.

Based on the above analysis, claims 1, 8, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites: “…wherein the processor is configured to set, for each of the at least one first autonomous driving vehicle, the priority based on at least one of: a risk degree representing a degree of risk that is determined according to the content of the abnormality of the first autonomous driving vehicle; and allowable time for checking the travel instruction to the first autonomous driving vehicle” which further defines an abstract idea above. In the instant application claim 2 also recites “the processor”. However, as in claim 1 the processor is disclosed at a high level of generality. Therefore, “the processor” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 2 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 3 recites: “…wherein the processor is configured to set the priority higher as the risk degree is higher or the allowable time is shorter.” which further defines an abstract idea above. In the instant application claim 3 also recites “the processor”. However, as in claim 1 the processor is disclosed at a high level of generality. Therefore, “the processor” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 3 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 4 recites: “…wherein the processor is configured to calculate the priority by multiplying the risk degree by a value obtained by dividing a difference between a maximum value of a settable allowable time and the allowable time by the maximum value.” which further defines an abstract idea above. In the instant application claim 4 also recites “the processor”. However, as in claim 1 the processor is disclosed at a high level of generality. Therefore, “the processor” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 4 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 5 recites: “…the communication unit is configured to receive state information indicating a state of the first autonomous driving vehicle at a time when the abnormality occurs, for each of the at least one first autonomous driving vehicle…” which further defines an abstract idea above. In the instant application claim 5 also recites “the communication unit”. However, as in claim 1 the communication unit is disclosed at a high level of generality. Therefore, “the communication unit” is no more than a generic computing element that is performing a generic computing activity. Further, the receiving of the state information amounts to mere data gathering and is a form of insignificant extra-solution activity. Thus, claim 5 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Additionally, claim 5 recites additional abstract ideas that may be performed mentally, i.e., “…the processor is configured to set the allowable time according to the state of the first autonomous driving vehicle indicated in the state information of each of the at least one first autonomous driving vehicle” In the instant application claim 5 recites “the processor”. However, as in claim 1 the processor is disclosed at a high level of generality. Therefore, “the processor” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 5 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 6 recites additional abstract ideas that may be performed mentally, i.e., “…wherein the processor is configured to, according to the content of the abnormality of each of the at least one first autonomous driving vehicle, determine whether to notify the travel instruction to any one of the at least one instruction terminal after or before transmitting the travel instruction to each of the at least one first autonomous driving vehicle.” In the instant application claim 6 recites “the processor”. However, as in claim 1 the processor is disclosed at a high level of generality. Therefore, “the processor” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 6 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception

Claim 7 recites: “…wherein the processor is configured to, when the content of the abnormality is a misbehavior of an occupant, notify the determined travel instruction to any one of the at least one instruction terminal, receive, before transmitting the determined travel instruction to the first autonomous driving vehicle, the result of checking the determined travel instruction from the at least one instruction terminal, and transmit, to the first autonomous driving vehicle, a travel instruction determined based on the checking result .…” which further defines an abstract idea above. In the instant application claim 7 also recites “the processor” and “instruction terminal. However, as in claim 1 the processor and instruction terminal are disclosed at a high level of generality. Therefore, the elements are no more than a generic computing element that is performing a generic computing activity. Further, the receiving of the sending and receiving of data amounts to mere data gathering and is a form of insignificant extra-solution activity. Thus, claim 7 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
	Claims 1-3, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu et al. (US 2018/0364700 A1, “Liu”)

	Regarding claim 1, Liu discloses intervention in operation of a vehicle having autonomous driving capabilities and teaches:

A vehicle control device comprising: (AV system 22 is a vehicle control device - See at least ¶ [0065]-[0078] and Fig. 1)

a communication unit configured to communicate with a plurality of autonomous driving vehicles configured to perform autonomous traveling; and (Device 28 may perform V2V communication - See at least ¶ [0071])

a processor configured to: (AV 10 contains computing devices 40 for performing the functions of the invention - See at least ¶ [0075]-[0078] and Fig. 1)

when an abnormality occurs (When one or more components of the AV system 22 is in an abnormal or unexpected condition (e.g., malfunctions or generates an unusual output), a teleoperation event may be triggered - See at least ¶ [0093]) in or around at least one first autonomous driving vehicle among the plurality of autonomous driving vehicles, (The AV system monitoring process 420 may read system information and data 412 for analysis. An analysis result may generate a teleoperation event 422 to the teleoperation event handling process 430. The teleoperation event handling process 430 may send out a teleoperation request 434 to a teleoperation server 450 and a fallback request 432 to the teleoperation command handling process 440 - See at least ¶ [0090] and Fig. 4; The AV may be part of a network of multiple AVs - See at least ¶ [0083] and Fig. 2A) determine a travel instruction for controlling traveling of each of the at least one first autonomous driving vehicle; (In response to a teleoperation event a teleoperation request is triggered - See at least ¶ [0086] and fig. 3A. While waiting on the teleoperator to accept the request a fall back operation 407 is implemented, i.e., a travel instruction - See at least ¶ [0086] and Fig. 3A; Further, after the teleoperator accepts the result they may provide teleoperation controls for the vehicle, i.e., a travel instructions - See at least ¶ [0087])

transmit the travel instruction to each of the at least one first autonomous driving vehicle via the communication unit; (The teleoperation handling process sends the teleoperation to the AV system to affect the autonomous driving capabilities of the AV - See at least ¶ [0087])

set a priority representing a degree of priority in which an instruction operator is notified of the travel instruction in an order determined according to content of the abnormality, for each of the at least one first autonomous driving vehicle; (When a teleoperation request arrives at the communication interface 526 of the teleoperation server, the teleoperation request may be handled by a queuing process 532. In some implementations, the queuing process 532 may consider a first-in first-out method. In some cases, the queuing process 532 may evaluate the urgency of the teleoperation request, and then prioritize the urgent teleoperation request. A degree of urgency may be associated with safety. For example, an event that an AV system is under a fire may be placed with a high degree of urgency; a flat tire occurrence where the AV system has been parked in a safe place may be placed with a low degree of urgency - See at least ¶ [0146])

notify any one of at least one instruction terminal of the determined travel instruction to the first autonomous driving vehicle, (In some implementations, the teleoperation server 450 may present a user interface 460 for a teleoperator 470 to perform teleinteraction with the AV system 410. In response to actions of the teleoperator through the user interface, the teleoperation server may issue a teleoperation command 452 that expresses the teleoperation in a form for use by the teleoperation command handling process 440. The teleoperation command handling process 440 translates the teleoperation command into an AV system command 442 expressed in a form useful for the AV system 410 and sends the command to the AV system - See at least ¶ [0090]) among the at least one first autonomous driving vehicle, in the order of highest priority; and (The teleoperation event handling process 430 may send out a teleoperation request 434 to a teleoperation server 450 and a fallback request 432 to the teleoperation command handling process 440 - See at least ¶ [0090]; The requests are sorted by a priority, therefore the notifications are performed according to the priority - See at least ¶ [0146])

receive a result of checking the determined travel instruction from the at least one instruction terminal. (The teleoperation event handling process 430 must mediate conflicts, i.e., determine a result from checking, between fallback request 432 and teleoperation command 452. - See at least ¶ [0139] The teleoperation command handling process 440 takes a teleoperation command 452 issued by a teleoperator 470 through a teleoperation interface 460 and translates the teleoperation command 452 into one or more AV system commands 442. The AV system commands 442 are then sent to corresponding hardware components or software processes of the AV system 410, i.e., received by the AV system - See at least ¶ [0141])

	Regarding claim 2, Liu further teaches:

wherein the processor is configured to set, for each of the at least one first autonomous driving vehicle, the priority based on at least one of:

a risk degree representing a degree of risk that is determined according to the content of the abnormality of the first autonomous driving vehicle; and (In some cases, the queuing process 532 may evaluate the urgency of the teleoperation request, and then prioritize the urgent teleoperation request. A degree of urgency may be associated with safety, i.e., a risk degree - See at least ¶ [0146])

allowable time for checking the travel instruction to the first autonomous driving vehicle. 

	Regarding claim 3, Liu further teaches: 

wherein the processor is configured31 to set the priority higher as the risk degree is higher or the allowable time is shorter. (A degree of urgency may be associated with safety. For example, an event that an AV system is under a fire may be placed with a high degree of urgency; a flat tire occurrence where the AV system has been parked in a safe place may be placed with a low degree of urgency - See at least ¶ [0146])

	Regarding claim 6, Liu further teaches: 

wherein the processor is configured to, according to the content of the abnormality of each of the at least one first autonomous driving vehicle, (Referring to FIG.3A, in an initial condition 301, an AV system operates in a fully autonomous mode (that is, driving without manual assistance). In step 302, a teleoperation event is generated by a monitoring process (332 in FIG. 3B) on the AV system, i.e., according to the content of the abnormality - See at least ¶ [0086] and [0093]-[0094]) determine whether to notify the travel instruction to any one of the at least one instruction terminal after or before transmitting the travel instruction to each of the at least one first autonomous driving vehicle. (In step 304, the teleoperator accepts the teleoperation request and engages in the tele-interaction. The teleinteractions can vary; for example, the teleoperation server may recommend possible teleoperations through an inter face to the teleoperator, and the teleoperator can select one or more of the recommended teleoperations and cause the teleoperations to be sent to the AV system, i.e., the notification is before transmitting the travel instructions to the AV - See at least ¶ [0087] and Fig. 3)
 

	Regarding claim 8, Liu discloses intervention in operation of a vehicle having autonomous driving capabilities teaches:

A vehicle control method, comprising: (The method of the invention involves vehicle control - See at least Claim 1)

determining, when an abnormality occurs in or around at least one first autonomous driving vehicle among a plurality of autonomous driving vehicles that is configured to perform autonomous traveling, (When one or more components of the AV system 22 is in an abnormal or unexpected condition (e.g., malfunctions or generates an unusual output), a teleoperation event may be triggered - See at least ¶ [0093]) a travel instruction for controlling traveling of each of the at least one first autonomous driving vehicle; (The AV system monitoring process 420 may read system information and data 412 for analysis. An analysis result may generate a teleoperation event 422 to the teleoperation event handling process 430. The teleoperation event handling process 430 may send out a teleoperation request 434 to a teleoperation server 450 and a fallback request 432 to the teleoperation command handling process 440, which in turn sends commands to the AV - See at least ¶ [0090] and Fig. 4A; The AV may be part of a network of multiple AVs - See at least ¶ [0083] and Fig. 2A)

transmitting the travel instruction to each of the at least one first autonomous driving vehicle via a communication unit configured to communicate with the plurality of autonomous driving vehicles; (The teleoperation handling process sends the teleoperation to the AV system to affect the autonomous driving capabilities of the AV - See at least ¶ [0087])

setting a priority representing a degree of priority in which an instruction operator is notified of the travel instruction in an order determined according to content of the abnormality, for each of the at least one first autonomous driving vehicle; (When a teleoperation request arrives at the communication interface 526 of the teleoperation server, the teleoperation request may be handled by a queuing process 532. In some implementations, the queuing process 532 may consider a first-in first-out method. In some cases, the queuing process 532 may evaluate the urgency of the teleoperation request, and then prioritize the urgent teleoperation request. A degree of urgency may be associated with safety. For example, an event that an AV system is under a fire may be placed with a high degree of urgency; a flat tire occurrence where the AV system has been parked in a safe place may be placed with a low degree of urgency - See at least ¶ [0146])

notifying any one of at least one instruction terminal of the determined travel instruction to the first autonomous driving vehicle, (In some implementations, the teleoperation server 450 may present a user interface 460 for a teleoperator 470 to perform teleinteraction with the AV system 410. In response to actions of the teleoperator through the user interface, the teleoperation server may issue a teleoperation command 452 that expresses the teleoperation in a form for use by the teleoperation command handling process 440. The teleoperation command handling process 440 translates the teleoperation command into an AV system command 442 expressed in a form useful for the AV system 410 and sends the command to the AV system - See at least ¶ [0090]) among the at least one first autonomous driving vehicle, in the order of highest priority; and (The teleoperation event handling process 430 may send out a teleoperation request 434 to a teleoperation server 450 and a fallback request 432 to the teleoperation command handling process 440 - See at least ¶ [0090]; The requests are sorted by a priority, therefore the notifications are performed according to the priority - See at least ¶ [0146])

receiving a result of checking the determined travel instruction from the at least one instruction terminal. (The teleoperation event handling process 430 must mediate conflicts, i.e., determine a result from checking, between fallback request 432 and teleoperation command 452. - See at least ¶ [0139] The teleoperation command handling process 440 takes a teleoperation command 452 issued by a teleoperator 470 through a teleoperation interface 460 and translates the teleoperation command 452 into one or more AV system commands 442. The AV system commands 442 are then sent to corresponding hardware components or software processes of the AV system 410, i.e., received by the AV system - See at least ¶ [0141])

	Regarding claim 9,

A vehicle control system comprising: (AV system 22 is a vehicle control system - See at least ¶ [0065]-[0078] and Fig. 1)

at least one first autonomous driving vehicle among a plurality of' autonomous driving vehicles that is configured to perform autonomous traveling; and (A typical activity of an AV 10 is to safely and reliably drive autonomously or partially manually or both through an environment 12 to a goal location 14, while avoiding vehicles, pedestrians, cyclists, and other obstacles 16 and obeying rules of the road (e.g., rules of operation or driving preferences). The features, functions, and facilities of an AV or an AV system that enable the AV to perform the autonomous driving often are referred to as autonomous driving capabilities - See at least ¶ [0066] The AV may be part of a network of multiple AVs - See at least ¶ [0083] and Fig. 2A)

a vehicle control device configured to communicate with the plurality of autonomous driving vehicles via a communication network, (Device 28 may perform V2V communication - See at least ¶ [0071]) wherein the vehicle control device includes a processor, and the processor is configured to: AV 10 contains computing devices 40 for performing the functions of the invention - See at least ¶ [0075]-[0078] and Fig. 1)

when an abnormality occurs in or around the at least one first autonomous driving vehicle among the plurality of autonomous driving vehicles, (When one or more components of the AV system 22 is in an abnormal or unexpected condition (e.g., malfunctions or generates an unusual output), a teleoperation event may be triggered - See at least ¶ [0093]) determine a travel instruction for controlling traveling of each of the at least one first autonomous driving vehicle; (In response to a teleoperation event a teleoperation request is triggered - See at least ¶ [0086] and fig. 3A. While waiting on the teleoperator to accept the request a fall back operation 407 is implemented, i.e., a travel instruction - See at least ¶ [0086] and Fig. 3A; Further, after the teleoperator accepts the result they may provide teleoperation controls for the vehicle, i.e., a travel instructions - See at least ¶ [0087])

transmit the travel instruction to each of the at least one first autonomous driving vehicle via a communication unit; (The teleoperation handling process sends the teleoperation to the AV system to affect the autonomous driving capabilities of the AV - See at least ¶ [0087])

set a priority representing a degree of priority in which an instruction operator is notified of the travel instruction in an order determined according to content of the abnormality, for each of the at least one first autonomous driving vehicle; (When a teleoperation request arrives at the communication interface 526 of the teleoperation server, the teleoperation request may be handled by a queuing process 532. In some implementations, the queuing process 532 may consider a first-in first-out method. In some cases, the queuing process 532 may evaluate the urgency of the teleoperation request, and then prioritize the urgent teleoperation request. A degree of urgency may be associated with safety. For example, an event that an AV system is under a fire may be placed with a high degree of urgency; a flat tire occurrence where the AV system has been parked in a safe place may be placed with a low degree of urgency - See at least ¶ [0146])

notify any one of at least one instruction terminal of the determined travel instruction to the first autonomous driving vehicle, (In some implementations, the teleoperation server 450 may present a user interface 460 for a teleoperator 470 to perform teleinteraction with the AV system 410. In response to actions of the teleoperator through the user interface, the teleoperation server may issue a teleoperation command 452 that expresses the teleoperation in a form for use by the teleoperation command handling process 440. The teleoperation command handling process 440 translates the teleoperation command into an AV system command 442 expressed in a form useful for the AV system 410 and sends the command to the AV system - See at least ¶ [0090]) among the at least one first autonomous driving vehicle, in the order of highest priority; and (The teleoperation event handling process 430 may send out a teleoperation request 434 to a teleoperation server 450 and a fallback request 432 to the teleoperation command handling process 440 - See at least ¶ [0090]; The requests are sorted by a priority, therefore the notifications are performed according to the priority - See at least ¶ [0146])

receive a result of checking the determined travel instruction from the at least one instruction terminal. (The teleoperation event handling process 430 must mediate conflicts, i.e., determine a result from checking, between fallback request 432 and teleoperation command 452. - See at least ¶ [0139] The teleoperation command handling process 440 takes a teleoperation command 452 issued by a teleoperator 470 through a teleoperation interface 460 and translates the teleoperation command 452 into one or more AV system commands 442. The AV system commands 442 are then sent to corresponding hardware components or software processes of the AV system 410, i.e., received by the AV system - See at least ¶ [0141])

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1, in further view of Ho et al. (US 2017/0090480 A1, “Ho”)
	
	Regarding claim 5, Liu further teaches: 

wherein: the communication unit is configured to receive state information indicating a state of the first autonomous driving vehicle at a time when the abnormality occurs, for each of the at least one first autonomous driving vehicle; and (When a teleoperation server 450 receives a teleoperation request 434, the teleoperation server 450 analyzes the teleoperation request 434 and the associated data, such as relevant information of a system failure, system information and data 412, i.e., state information, the teleoperation event 422, important features, currently active teleoperation events, one or more teleoperations, or data of the AV systems associated with each active teleoperation event, or combinations of them. The teleoperation server 450 may present corresponding information to the teleoperator 470 - See at least ¶ [0144] and [0092])

	Liu discloses determining a time when a teleoperator is available. Liu does not explicitly disclose the processor is configured to set the allowable time according to the state of the first autonomous driving vehicle indicated in the state information of each of the at least one first autonomous driving vehicle. However, Ho discloses autonomous vehicle operated with safety augmentation and teaches:

the processor is configured to set the allowable time according to the state of the first autonomous driving vehicle indicated in the state information of each of the at least one first autonomous driving vehicle. (The AVS 100 makes a determination as to whether a response is received from the remote service before a given threshold of time (1345). The threshold of time can be statically or dynamically predetermined. For example, the threshold time limit for receiving the reply action can be static and set by default, geographic region and/or roadway. Alternatively, the threshold time limit for receiving the reply action can be dynamic, and set by one or more parameters which are measured on-the-fly. For example, the threshold time limit can be set by the velocity of the autonomous vehicle 101, i.e., the state of the vehicle and/or the range of the object, event or condition which is the source of the alert - See at least ¶ [0148])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the intervention in operation of a vehicle having autonomous driving capabilities of Liu to provide for the autonomous vehicle operated with safety augmentation, as taught in Ho, to provide a prompt input to facilitate operation of an autonomous vehicle when an event or condition affecting a confidence in Safety is detected. (At Ho ¶ [0017])	

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 6, in further view of Wang et al. (US 2021/0001887 A1, “Wang”).

	Regarding claim 7, Liu further teaches:

wherein the processor is configured to, when the content of the abnormality is a [action of] an occupant, (A teleoperation event (422 in FIG.4A) may be triggered upon an even or a request. Examples include: a detour, a protest, a fire, an accident, a flood, a fallen tree or rock, a medical emergency, a police request, a request by an occupant in the AV (e.g., a passenger does not like driving behaviors of the AV system), a request by a user of the AV (e.g., a package sender using the AV system to ship packages wants to change a new trajectory or a destination), or initiation by a teleoperator, or combinations of them - See at least ¶ [0094]) notify the determined travel instruction to any one of the at least one instruction terminal, (In some implementations, the teleoperation server 450 may present a user interface 460 for a teleoperator 470 to perform teleinteraction with the AV system 410. In response to actions of the teleoperator through the user interface, the teleoperation server may issue a teleoperation command 452 that expresses the teleoperation in a form for use by the teleoperation command handling process 440. The teleoperation command handling process 440 translates the teleoperation command into an AV system command 442 expressed in a form useful for the AV system 410 and sends the command to the AV system - See at least ¶ [0090])  receive, before transmitting the determined travel instruction to the first autonomous driving vehicle, the result of checking the determined travel instruction from the at least one instruction terminal, (The teleoperation event handling process 430 must mediate conflicts, i.e., determine a result from checking, between fallback request 432 and teleoperation command 452. - See at least ¶ [0139] The teleoperation command handling process 440 takes a teleoperation command 452 issued by a teleoperator 470 through a teleoperation interface 460 and translates the teleoperation command 452 into one or more AV system commands 442 - See at least ¶ [0141]) and transmit, to the first autonomous driving vehicle, a travel instruction determined based on the checking result. The AV system commands 442 are then sent to corresponding hardware components or software processes of the AV system 410, i.e., received by the AV system - See at least ¶ [0141]

	Liu discloses that the abnormality that triggers the teleoperator event includes an action from the occupant of the vehicle. Liu does not explicitly state that this action is a type of misbehavior of an occupant. However, Wang discloses a method and apparatus for controlling autonomous driving vehicle and teaches: 

wherein the processor is configured to, when the content of the abnormality is a misbehavior of an occupant, (First, whether the autonomous driving vehicle includes a passenger with an abnormal behavior is determined, based on the vehicle interior video information. For example, the executing body may recognize an action of each passenger in the autonomous driving vehicle based on the above vehicle interior video information, and determine whether any passenger has made a predetermined abnormal action (such as a dangerous action) based on the action. If there is a passenger that makes a predetermined abnormal action, the passenger is determined to be a passenger with the abnormal behavior - See at least ¶ [0059]) notify the determined travel instruction to any one of the at least one instruction terminal [] (Then, in response to determining that the autonomous driving vehicle includes the passenger with the abnormal behavior, the executing body may send a third control instruction to the autonomous driving vehicle. Here, the third control instruction may be used for controlling the autonomous driving vehicle to execute a predetermined emergency operation for the passenger abnormal behavior - See at least ¶ [0060])

	In summary, Liu discloses triggering teleoperator control based on the actions of a user. Liu does not explicitly disclose that these actions include actions categorized as a misbehavior. However, Wang discloses a method and apparatus for controlling autonomous driving vehicle and teaches that in response to the detection of a dangerous action by the occupant, i.e., misbehavior, the vehicle will receive an updated emergency command to operate the vehicle to a safe location or state. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the intervention in operation of a vehicle having autonomous driving capabilities of Liu to provide for the method and apparatus for controlling autonomous driving vehicle, as taught in Wang, to improve the safety of the autonomous driving vehicle when it is in an abnormal operation status. (At Wang ¶ [0029])	

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth and 35 U.S.C. §101 in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 4 is determining a weight or similar type coefficient in order to determine the significance of a value. This process is a common technique used across engineering, mathematics, and many other fields. For example, Nagata et al. (US 2012/0323479 A1) discloses a risk degree calculation device and teaches: “The risk degree estimation device 20 calculates the risk degree at each intersection point of the mesh (S102). The risk degree may be calculated by multiplying each piece of information detected by the obstacle detection device 11 to the control mode selector SW 19 at each intersection point of the mesh by a predetermined weight coefficient and adding the information - See at least ¶ [0060]” 

	However, Liu, alone or in any combination with the disclosed prior art, fails to teach: “…wherein the processor is configured to calculate the priority by multiplying the risk degree by a value obtained by dividing a difference between a maximum value of a settable allowable time and the allowable time by the maximum value.” (Emphasis added)
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662                 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662